DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The reference to “rows” in claim 6 is indefinite since base claim 5 allows for a single row (i.e., one row).  In this case, it is unclear what it means to number a single row consecutively.
Reference to the marker in claim 9 lacks antecedent basis.  The examiner will assume it was the applicant’s intent to base dependency on claim 8 when treating the claim on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)23 the mentally (or with pen and paper) performable concept of 9generating a plot of R-R interval data based on ECG data; 10providing a display of the R-R interval data; and 11changing a presentation of the R-R interval data in the display, 12comprising: 13identifying a section of the R-R interval data in the display; 14removing a portion of the R-R interval data associated with 15an earlier recordation time than the R-R interval data in the section and a portion 16of the R-R interval data associated with a later recordation time than the R-R 17interval data in the section; 18providing the R-R interval data remaining in the display in 19greater detail; 20generating one or more report strips each comprising a 21segment of the remaining R-R interval data; and 22classifying each report strip with a cardiac condition of the 23patient. 
This judicial exception is not integrated into a practical application because the additional elements of the ECG monitoring and recording device; download station; processor and memory are merely tools upon which the abstract idea is performed.  The individual elements and their combination do not result in an improvement in the functioning of the elements as the elements function in the same manner as always (i.e., to collect and to process data) (see MPEP 2106.05(a)).  The elements do not effect any treatment or prophylaxis for a particular disease or medical condition (see Vanda Memo). There is no particular machine being used, but simply generic standardized components organized in a traditional manner (see MPEP 2106.05(b)).  The mere presence of a general-purpose computer that applies the judicial exception by use of conventional computer functions does not qualify as a particular machine.  The Vanda Memo).  The ECG monitoring and recording device and recited download station are necessary data gathering elements required in any performance of the judicial exception; pose no meaningful limits on the claim other than what is nominally or tangentially related; and are old and well-known elements in the collection of ECG data.  Said elements are thus considered to represent insignificant extra-solution activity (see MPEP 2103.05(g)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for all the reasons already expounded upon above.  As stated previously, the individual elements and their combination would be required in any implementation of the judicial exception.  The individual elements (i.e., the ECG monitoring/recording device, the download station, the processor and memory) are all WURC as is the combination of elements.  Again, the applicant discloses that a wide variety of available generic/standard computerized ECG 
	Dependent claims 2-10 do not recite any additional elements –only reciting mentally performable (or with pen and paper) concepts.
	Identical arguments where appropriate apply to substantially similar claims 11-20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-12, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McNamara et al. (McNamara: Pub. No. 2010/0268103).
Regarding claim 1, McNamara discloses a system 111 for facilitating a cardiac rhythm disorder diagnosis with the aid of a digital computer, comprising: an 
Regarding claim 2, see pars. 0032 and 003.



Regarding claims 8 and 9 (note rejection of claim 9 under §112 above), note graphed markers/flags 324 indicating start and stop of AF (par. 0037) as well as time of day indicator (military time along x-axis of chart 318) and patient marker (patient name in patient data table 308).
Regarding claim 10, see patient reports (Figs. 3-7).
Parallel comments apply to substantially similar claim set 11, 12, 15, 18, 19 and 20. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McNamara.
Regarding claims 3 and 13, the act of zooming out would inherently require the previously removed portions to be provided in order to expand the field of view.  While McNamara only explicitly discusses zooming in, the ability to also selectively zoom out would have been considered blatantly obvious to anyone of ordinary skill in the display arts.  Such an ability is old and well-known (e.g., smartphone, tablet, laptop, etc., displays) and allows one the ability to return the display back to the previous resolution prior to zooming in, and/or allows one to expand the field of view if desired.
Likewise regarding claims 4 and 14, stretching the remaining R-R interval data into parts of the display previously occupied by the removed portions of the R-R interval data would be inherent with any zoom-in operation.  In any event, artisans of ordinary skill would have found such a feature blatantly obvious to allow the selected portion to be expanded across the viewing window, thus effectively magnifying the details for the benefit of the viewer.
Claim Rejections - 35 USC § 103
Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara in view of Ousdigian et al. (Ousdigian: Pub. No. 2014/0330147) and Stickney et al. (Stickney: Pub. No. 2014/0148718).
Regarding claims 6 and 16, McNamara does not discuss numbering rows in consecutive order. Ousdigian, however, discloses a related system wherein R-R interval data is arranged in multiple columns in chronological order by date and time (see Fig. 8, 182, 184).  Such a display allows the reviewer to see multiple diagnostically important 
Further, while Ousdigan chooses to organize the information by date and time (see time stamps, Fig. 8), whether one wishes to place a numerical indicator (time stamps are broadly considered to be consecutive numbers) to further distinguish one set of information from another and the particular association of the earliest recordation time with the lowest number and the latest recordation time with the highest number (claims 7 and 17), would have been considered a matter of obvious design in the art lacking any criticality.  One would expect either method to work equally well as both provide information as to their order of occurrence.  Either arrangement provides the clinician a conventional display format that presents data in a more familiar, organized and easily referenced manner, thus potentially simplifying the analysis task and reducing confusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao et al. disclose that ECG data is typically arranged in chronological order, but that other organizational criteria may be used as well (par. 0071).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

KJS
March 9, 2022